Case: 12-10906    Date Filed: 08/14/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 12-10906
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:11-cr-00126-GAP-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

CARLOS GARSON,
a.k.a. Charlie Torres,
a.k.a. Neiado Gonzalo,

                                                           Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 14, 2013)

Before CARNES, Chief Judge, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-10906     Date Filed: 08/14/2013   Page: 2 of 2


      Carlos Garson appeals his plea of guilty to aiding and abetting in the

possession of a firearm during a drug trafficking crime. 18 U.S.C. § 924(c)(1)(A),

(c)(2). We affirm.

      Garson argues that we should vacate his plea of guilty for two reasons, but

he waived appellate review of both arguments. Garson argues that there was

insufficient evidence that he could reasonably foresee that his coconspirator would

have a firearm, but Garson waived his right to challenge the sufficiency of the

evidence by pleading guilty. See United States v. Ternus, 598 F.3d 1251, 1254

(11th Cir. 2010). Garson also argues that his plea was entered unknowingly, but

Garson failed to object after the magistrate judge recommended that the district

court accept the plea of guilty, see United States v. Garcia-Sandobal, 703 F.3d

1278, 1283 (11th Cir. 2013), and Garson invited the district court to accept his plea

by filing a notice stating that he did not object to the recommendation, see United

States v. Harris, 443 F.3d 822, 824 (11th Cir. 2006).

      We AFFIRM Garson’s conviction.




                                          2